Exhibit 21.1 Subsidiaries of Fossil,Inc. as of January 6, 2007 Name of Subsidiary Place of Incorporation Parent Company Percent Ownership Fossil Intermediate, Inc. Delaware Fossil, Inc. 100 Fossil Stores I, Inc. Delaware Fossil, Inc. 100 Arrow Merchandising, Inc. Texas Fossil, Inc. 100 Fossil Canada, Inc. Canada Fossil, Inc. 100 Fossil Europe B.V. The Netherlands Fossil, Inc. 100 Fossil Austria GmbH Austria Fossil Europe, B.V. 100 Fossil Japan, K.K. Japan Fossil, Inc. 100 Fossil Holdings, LLC Delaware Fossil, Inc. 100 Fossil Holdings (Gibraltar) Ltd. Gibraltar Fossil, Inc. 100 Fossil (Gibraltar) Ltd. Gibraltar Fossil Holdings (Gibraltar) Ltd. 100 Fossil International Holdings, Inc. Delaware Fossil, Inc. 100 Fossil Mexico, S.A. de C. V. Mexico Fossil International Holdings, Inc. 51 Servicios Fossil Mexico, S.A. de C.V. Mexico Fossil International Holdings, Inc. 51 Fossil (East) Limited Hong Kong Fossil Holdings (Gibraltar) Ltd. 100 Fossil Partners, L.P. Texas Fossil Trust/Fossil, Inc. 99/1 Swiss Technology Holding GmbH Switzerland Fossil, Inc. 100 Fossil Trust Delaware Fossil Intermediate, Inc. 100 Fossil (Newtime) Ltd. Hong Kong Fossil (East) Limited 100 Fossil Holding LLC Luxembourg, SCS Luxembourg Fossil, Inc. 100 Fossil Luxembourg, Sarl Luxembourg Fossil Holding LLC Luxembourg, SCS 100 Pulse Time Center Company, Ltd. Hong Kong Fossil (East) Limited 90 Trylink International, Ltd. Hong Kong Fossil (East) Limited 85 Fossil (Asia) Ltd Hong Kong Fossil (East) Limited 100 Fossil Singapore Ptd Ltd. Singapore Fossil (East) Limited 100 FDT, Ltd. (Design Time, Ltd.) Hong Kong Fossil (East) Limited 51 Fossil (Australia) Pty Ltd. Australia Fossil (East) Limited 100 Fossil (New Zealand) Ltd. New Zealand Fossil (Australia) Pty Ltd. 100 Fossil Time Malaysia Sdn. Bhd. Malaysia Fossil (East) Limited 100 MW (Asia), Ltd. Hong Kong Fossil (East) Limited 100 Fossil Industries Ltd. Hong Kong Fossil (East) Limited 100 Fossil Trading (Shanghai) Company Ltd. China Fossil (East) Limited 100 Fossil (Asia) Holding Ltd. Hong Kong Fossil (East) Limited 100 Fossil Europe GmbH Germany Fossil Europe B.V. 100 Name of Subsidiary Place of Incorporation Parent Company Percent Ownership Fossil Italia, S.r.l. Italy Fossil Europe B.V. 100 Gum, S.A. France Fossil Europe B.V. 100 Fossil Spain, S.A. Spain Fossil Europe B.V. 50 Fossil U.K. Holdings Ltd. United Kingdom Fossil Europe B.V. 100 Fossil European Services Co, GmbH Germany Fossil Europe B.V. 100 Fossil Swiss No Time GmbH Switzerland Fossil Europe B.V. 100 Fossil Swiss X Time GmbH Switzerland Fossil Europe B.V. 100 In Time - Portugal Portugal Fossil Spain, S.A. 100 Fossil U.K. Ltd. United Kingdom Fossil U.K. Holdings Ltd. 100 Fossil Stores U.K. Ltd. United Kingdom Fossil U.K. Holdings Ltd. 100 The Avia Watch Company Limited United Kingdom Fossil U.K. Holdings Ltd. 100 Montres Antima SA Switzerland Swiss Technology Holding GmbH 100 Fossil Group Europe, GmbH Switzerland Swiss Technology Holding GmbH 100 Fossil France SA France Gum, SA 100 Logisav SARL France Fossil France SA 100 Trotime Espana SL Spain Fossil France SA 51 Fossil Retail Stores(Australia) Pty. Ltd Australia Fossil (Australia) Pty Ltd. 100 Fossil ManagementServices Pty. Ltd. Australia Fossil (Australia) Pty Ltd. 100 Fossil Scandinavia AB Sweden Fossil Europe B.V. 100 Fossil Norway AS Norway Fossil Scandinavia AB 100 Fossil Denmark AS Denmark Fossil Scandinavia AB 100
